DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed 09/13/2021 have been considered and entered. In light of applicant’s amendments filed, the rejection(s) has been withdrawn, however upon further consideration, a new ground(s) of rejection are made in view of Kujirai and applicant’s related arguments have been rendered moot.  
Applicant’s arguments with respect to the rejection(s) of pending claim(s) have been fully considered but are found not persuasive as the applicant merely alleged that cited prior arts fail to teach the newly amended features of independent claims without stating any facts or reasoning behind the allegation.
In reply, examiner asserts that new combination of Makoto, Naoki and Kujirai has been successfully shown to teach all the newly amended features of claim 1, for instance, Makoto teaches that total number of pages of the print data that has been supplied from the document creating application software program and is set as 1 jobs is divided by the number of copies data input through the setting screen, thereby obtaining the number of pages per 1 copies and dividing 1 copies into 1 jobs, where in Naoki teaches that the determined number of copies = 4 copies for instance  that is displayed next to the preview image 20 as the page in one copy of the received print job by the display part 71 on screen 50B. And finally Kujirai teaches that determine whether or not a preview screen is displayed can be implemented by the provision of, for example, a user-interface screen 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto, JP H11-165455 in view of Naoki, JP 2015-039864 further in view of Kujirai et al., US 6,927,865.
Regarding claim 1, Makoto discloses a printing apparatus (digital copying machine 30) that communicates with an information processing apparatus (client computer 10) which generates image data (paragraphs 14-16, 18) constituted by repetition of image data of plural pages (paragraphs 22-23, print data and settings such as plural copies are set and generated), the printing apparatus comprising:
and a controller including a processor (CPU 31, paragraph 15), wherein the controller is configured to: 
receive, from the information processing apparatus (client computer 10), information indicating a number of pages in the plural pages and the image data generated by the information processing apparatus as the repetition of image data of the plural pages (paragraphs 35-36, note that “a total number of pages of the print data that has been supplied from the document creating application software program and is set as 1 job is divided by the number of copies data input through the setting screen, thereby obtaining the number of pages per 1 copies and dividing 1 copies into 1 jobs. For example, when print data is made up of 3 pages and instruction is to make 3 copies then 3 jobs are issued essentially printing 3 pages for each job representing one copy and therefore printing total of 9 pages (1-2-3 pages (job1), 1-2-3 pages (job2), 1-2-3 pages (job3)) for three jobs representing all three copies as instructed)
select image data corresponding to the plural pages from the received image data (image data corresponding to 3 pages (1-2-3) is selected as received from document creation application software operating on the client computer 10 when 3 number of copies are needed with printing total of 9 pages, paragraphs 35-36);
obtain a number of copies based on a number of total pages of the received image data and the received information (when print data is made up of 3 pages and instruction is to make 3 copies then 3 jobs are issued essentially printing 3 pages for each job representing one copy and therefore printing total of 9 pages for three jobs representing all three copies as instructed, paragraphs 35-36).

Makoto fails to explicitly disclose a printing apparatus comprising: a display; and  cause the display to display preview images based on selected image data and obtained number of copies without displaying preview images based on other image data included in received image data.  
However, Naoki teaches a printing apparatus (image forming apparatus 1, paragraph 16)  comprising: a display (display operation screen 5, paragraphs 16-18); and  cause the display to display preview images based on selected image data and obtained number of copies without displaying any other preview images  (print data is received from the scanner, paragraphs 40-41 and via the drag/drop operation on the displayed received data, CPU determines based on selected (drag/drop) data the number of copies which are then displayed for the given print job data, i.e.,  the determined number of copies = 4 copies for instance  that is displayed next to the preview image 20 as the page in one copy of the received print job by the display part 71 on screen 50B, paragraphs 62-65).
It would have been obvious to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Makoto and Naoki fail to explicitly teach displaying preview images based on selection such as selected image data and obtained number of copies without displaying preview images based on other image data included in received image data. 
However, Kujirai teaches displaying preview images based on selection (determine whether or not a preview screen is displayed can be implemented by the provision of, for example, a user-interface screen as shown in FIG. 8, col. 7, lines 55-66) and further based on selected image data and obtained number of copies (see figs. 29-31, preview is shown such as number of sheets in job1 and pages for each job such as job 3 are extracted as preview pages which are then further deleted/edited in addition to number of copies desired by the user which are subject to printing of pages which are to be included in one copy with final finishing processing such as printing, staple, etc. of the extracted pages as shown in fig. 29) without displaying preview images based on other image data included in received image data (preview is not enabled/displayed based on any other image data received or once as determined on user interface of fig. 8 to not enable preview based on any other received image data, col. 7, lines 55-66).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include page arranging and displaying techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to display previews reflecting print results according to print-data when printing is instructed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
Regarding claim 2, Combination of Makoto with Naoki fails to explicitly teach a printing device configured to execute a printing process based on the received image data.   
  However, Kujirai teaches a printing device (printer 1500, fig. 1) configured to execute a printing process based on the received image data (see figs. 29-31 and col. 25-col. 26, ll. 27, note that number of pages per a set of pages indicated in the received job attribution information of JOB1.DOC shown as “number of sheets – 8” which are subject to printing of pages which are to be included in one copy, i.e., 8 pages of one set as specified/received from the number of pages per set which is shown as number of copies to be, 1 in this case, however, which is user selectable, for final finishing processing such as printing, staple, etc. as shown in fig. 29).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include executing a printing process techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to perform error free printing when instructed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
Regarding claim 3, Combination of Makoto with Naoki further teaches wherein the display displays the number of pages set in the plural pages, in addition to the number of copies (Makoto teaches number of pages set in plural pages and Naoki teaches display part 71 which displays on screen 50B, the determined number of copies, 4 copies for instance, among received print job, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65). 
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of  pages along with number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform processing by operating the preview image on one screen on which the preview image is displayed with both number of pages and copies as taught by Naoki at paragraphs 62-65. Therefore, it would have been obvious to one of ordinary skill in the 
Regarding claim 5, Makoto with Naoki further discloses in a case where the information indicating the number of pages in the plural pages is received from the information processing apparatus, cause the display to display the obtained number of copies as the number of copies, in a case where the information indicating the number of pages in the plural pages is not received from the information processing apparatus, cause the display to display a number of copies received from the information processing apparatus (Makoto teaches receiving number of the data of the plural pages included in the received image data, as the number of copies while Naoki teaches displaying the number of copies on display screen of printer, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65, also note claim has alternative case which might never execute).
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of  pages along with number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform processing by operating the preview image on one screen on which the preview image is displayed with both number of pages and copies as taught by Naoki at paragraph 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Regarding claim 6, Combination of Makoto with Naoki and Kujirai further teaches wherein the number of pages in the plural pages is a number of pages per a set to be see figs. 29-31 and col. 25-col. 26, ll. 27, note that number of pages per a set of pages indicated in the job attribution information of JOB1.DOC shown as “number of sheets – 8” which are subject to printing of pages which are to be included in one copy, i.e., 8 pages of one set as specified from the number of pages per set which is shown as number of copies to be, 1 in this case, however, which is user selectable, for final finishing processing such as printing, staple, etc. as shown in fig. 29).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include post-printing techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to easily perform post printing such as stapling using the device functions according to printing instructions issued from a personal computer as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
Regarding claim 9, Combination of Makoto with Naoki and Kujirai further teaches determine an arrangement type of a plurality of pages included in the received image data (Kujirai, see figs. 29-31, extracted preview page arrangement can be viewed/changed); select continuous pages corresponding to the plural pages, in a case of determining that the arrangement type of the plurality of pages is an arrangement for performing collation printing (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and pages for each job such as job 3 are extracted as preview pages which are then further deleted/edited in addition to number of copies desired by the user which are subject to printing of pages which are to be included in one copy with final finishing processing such as printing, staple, etc. of the extracted pages as shown in fig. 29); and generate preview images of the extracted continuous pages (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and/or  further preview pages are shown which need to be deleted/edited and then the preview is updated as shown in fig. 32).  
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include previewing techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to provide defect-free printed results by allowing device functions and print specifications to be previewed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
Regarding claim 10, Combination of Makoto with Naoki and Kujirai further teaches select discontinuous pages corresponding to the plural pages, in a case of determining that the arrangement type of the plurality of pages is an arrangement for performing group printing (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and pages for each job such as job 3 are extracted as preview pages which are then further deleted/edited in addition to number of copies desired by the user which are subject to printing of pages which are to be included in one copy with final finishing processing such as printing, staple, etc. of the extracted pages as shown in fig. 29); and generate preview images of the selected discontinuous pages (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and/or  further preview pages are shown which need to be deleted/edited and then the preview is updated as shown in fig. 32).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include previewing techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to provide defect-free printed results by allowing device functions and print specifications to be previewed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
Regarding claim 11, Combination of Makoto with Naoki and Kujirai further teaches wherein the arrangement type of the plurality of pages is determined by comparing data of continuous pages among the plurality of pages (Kujirai, see figs. 29-32 and explanation as provided above).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include page arranging and displaying techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to display previews reflecting print results according to print-data when printing is instructed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
Regarding claim 12, claim 12 recites identical features, as claim 1, except claim 12 is a method claim. Thus, arguments made for claim 1 are applicable for claim 12.

Regarding claim 14, Combination of Makoto with Naoki further teaches determine the displayed number based on the number of the total pages in the received image data and the number of pages in the plural pages indicated by the received information (Makoto teaches receiving and determining the number of the total pages in the received image data and the number of pages in the plural pages indicated by the received information while Naoki teaches displaying the number of copies on display screen of printer, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65).
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Regarding claim 15, Combination of Makoto with Naoki further teaches display, as the number of copies, a number determined by dividing the number of the total pages in the received image data by the number of pages in the plural pages (Makoto teaches number of copies, a number determined by dividing the number of the total pages in the received image data by the number of pages in the plural pages while Naoki teaches displaying the number of copies on display screen of printer, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65).
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of  pages along with number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform processing by operating the preview image on one screen on which the preview image is displayed with both number of pages and copies as taught by Naoki at paragraphs 62-65. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Regarding claim 16, Combination of Makoto with Naoki further teaches wherein in a case where information indicating a number of the image data of the plural pages included in the received image data is received from the information processing apparatus, the controller is further is configured to display the number determined based on the number of the total pages in -7- 50165184-v1the received image data and the number of pages in the plural pages, without displaying the number of the image data of the plural pages (see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65).
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of  pages along with number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to provide effective display along with processing  of selected images on screen where both number of pages and copies are displayed as taught by Naoki at paragraphs 65. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lester et al., US 2003/0206315 – teaches  that the host computer sends a print job to printer 101 and when printer sequentially receives pages 1-3 to be printer five times, paragraphs 19-22. 
Mori, US 2011/0134442 – teaches a preview mode selection field is configured to enable selection of display unit, as a preview mode, for image data or a document, such as automatic, a number of copies, pages, special processing, paragraphs 48, 83, 92, 121.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672   

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672